Citation Nr: 1618002	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 70 percent for PTSD. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of a service-connected disability.


REPRESENTATION

Veteran represented by:	Kenneth A. Wagoner


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1969.

The Veteran's issue of entitlement to service connection for sleep apnea comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The issues of entitlement to an increased evaluation for PTSD and entitlement to a TDIU are on appeal from a July 2013 rating decision of the VA RO in St. Louis, Missouri. 

In September 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is associated with the record.

In November 2010 and July 2014, the Board remanded the issue of entitlement to service connection for sleep apnea to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

In his October 2014 VA Form 9, the Veteran requested a Board hearing for the issues of entitlement to an increased evaluation for PTSD and entitlement to a TDIU.  Subsequently, the Veteran withdrew this request in a letter dated in November 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to an evaluation in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current sleep apnea was not manifested during his active service, is not shown to be causally or etiologically related to his active service, and is not shown to be caused or permanently made worse by the service-connected PTSD.


CONCLUSION OF LAW

Service connection for sleep apnea, to include as secondary to service-connected PTSD, is not established.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claim for service connection. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice by letters dated in May 2009 and November 2009, prior to the initial adjudication of the claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  In addition, the Veteran was provided with VA examinations in January 2011 and August 2014.  VA addendum medical opinions were also obtained in February 2012 and March 2015.  As the August 2014 VA examination and March 2015 VA addendum opinion included reviews of the pertinent medical history, a diagnosis, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that while a VA examination and addendum opinion have been performed, a medical opinion on the issue of direct service connection has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have sleep apnea during service and does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case for the issue of direct service connection.

In September 2010, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned Acting Veterans Law Judge identified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied as to substantial compliance with its November 2010 and July 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remand directed the AOJ to afford the Veteran a VA examination and to obtain outstanding treatment records.  As these actions have been completed, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits.

II.  Service Connection

The Veteran seeks service connection for sleep apnea and argues that his current disability is related to his service-connected PTSD.  Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the appeal will be denied.

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

As noted above, the first element of direct service connection requires evidence of a current disability.  Here, a current diagnosis has been established.  On VA examination in August 2014, the Veteran was diagnosed with obstructive sleep apnea.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of respiratory problems, snoring, or trouble sleeping.  The December 1965 Report of Medical History indicates that the respiratory system was normal and the February 1969 Report of Medical Examination also indicates that the Veteran's respiratory system was normal.  

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence and the Veteran has not alleged that his hypertension began in-service.  

In a June 2012 statement, the Veteran wrote that he was only alleging that his sleep apnea was exacerbated by his service-connected PTSD.

For all of these reasons, service connection on a direct basis is not warranted for sleep apnea.
The Veteran also seeks service connection for sleep apnea, as secondary to his already service-connected PTSD.

As noted above, the first element of secondary service connection requires evidence of a current disability and the Veteran has satisfied this element.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for PTSD.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  

In January 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his sleep apnea.  The VA examiner stated that the Veteran's sleep apnea symptoms were not the result of his PTSD.  He elaborated that both PTSD and sleep apnea caused difficulty with sleep loss.  He did not address aggravation or provide a rationale for his opinion.

In February 2012, VA obtained an addendum opinion to address the relationship between the Veteran's PTSD and sleep apnea.  The VA examiner indicated that he was not qualified to diagnose sleep apnea.  He continued that sleep apnea is caused by intermittent airway obstruction and not PTSD.  The Veteran's PTSD symptoms included nightmares, and hypervigilance, which lead to frequent awakenings and non-restorative sleep.  The VA examiner concluded that the Veteran's sleep disturbance was due to PTSD as the Veteran's treatment for sleep apnea improved his sleep patterns.  This opinion is inadequate as the VA examiner admitted he was not qualified to diagnose sleep apnea. 

In compliance with the Board's July 2014 remand directives, the AOJ provided the Veteran with an August 2014 VA examination to determine whether sleep apnea was caused or aggravated beyond its natural progression by PTSD.  The VA examiner opined that it was less likely than not that the Veteran's sleep apnea was caused by the claimed in-service injury, event, or illness.  He explained that the Veteran's sleep apnea was caused by obesity and aging.  PTSD and sleep apnea both cause disruptions in the sleep cycle, but recent medical literature does not provide any evidence to indicate a strong correlation between the two diagnoses.  

In March 2015, VA obtained an addendum medical opinion to address whether the Veteran's sleep apnea as aggravated beyond its natural progression by the service-connected PTSD.  The VA examiner opined that the Veteran's sleep apnea was not caused or aggravated by his PTSD.  The Veteran's age and obesity caused his sleep apnea.  PTSD was recently well-controlled by the use of Zoloft.  Recent mental health notes stated that the medication was working very well.  The VA examiner concluded that PTSD was stable and that it did not aggravate or cause obstructive sleep apnea. 

There are no positive medical opinions of record.

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, the Board observes that in the June 2012 statement the Veteran wrote that he was only alleging that his sleep apnea was exacerbated by his service-connected PTSD.  Therefore, the Veteran's contentions, taken on their face, are against a finding of service connection for sleep apnea on a direct basis.  Therefore, the Veteran's lay statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  

Regarding secondary service connection, the Board notes that although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether sleep apnea was caused or aggravated by service-connected PTSD) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his sleep apnea to his service-connected PTSD have been presented.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's sleep apnea was not related to his service-connected PTSD.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

Lastly, the Board acknowledges that the Veteran is both competent and credible to assert that his PTSD causes difficulty with sleep.  However, the etiological relationship between PTSD and sleep apnea is a separate matter from whether the PTSD causes sleep disturbance.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for sleep apnea, claimed as secondary to service-connected PTSD, is not warranted.


ORDER

Service connection for sleep apnea, to include as secondary to PTSD, is denied. 


REMAND

The Veteran underwent his most recent VA PTSD examination in May 2013.  The VA examiner indicated that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In November 2015, the Veteran underwent a private telephone examination to determine the severity of his PTSD.  The examiner indicated that the Veteran was nearly housebound as a result of his PTSD and depression.  The VA March 2015 VA addendum opinion stated that the Veteran's PTSD was recently well-controlled by the use of Zoloft and cited recent mental health notes that stated the medication was working very well.  Therefore, a remand is necessary to determine the current severity of the Veteran's service-connected PTSD and to resolve the conflicting medical evidence regarding the severity of the Veteran's PTSD. 

Lastly, the claim for a TDIU is inextricably intertwined with the claim for an increased evaluation for PTSD being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The VA examiner is asked to resolve the conflicting results obtained in the May 2013 VA examination and the November 2015 private PTSD examination.

2.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


